Citation Nr: 1637460	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  15-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the severance of service connection for posttraumatic stress disorder (PTSD) with bipolar disorder was proper.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran attended a Board hearing in January 2016 before the undersigned.  A copy of the hearing transcript has been associated with the claims file.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence does not show that the grant of service connection for PTSD with bipolar disorder was clearly and unmistakably erroneous.



CONCLUSION OF LAW

As the criteria for severance of service connection were not met, severance of service connection for PTSD with bipolar disorder was not proper, and restoration of service connection is warranted.  38 U.S.C.A. §§ 1131, 5107, 5109A, 5112 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 have been met.  As the Board is restoring entitlement to service connection for PTSD with bipolar disorder and remanding the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

The Veteran contends that service connection for PTSD with bipolar disorder was improperly severed.  At a January 2016 Board hearing, the Veteran testified that he continued to have nightmares, mood problems, difficulty concentrating, and other symptoms of PTSD which stemmed from witnessing the death of his friend in service.  He stated that his treating medical providers had diagnosed him with PTSD prior to filing a claim with VA, and that he continued to receive psychiatric care through VA.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant was clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. § 3.105 (d) is erroneous as a matter of law.  Id. at 488.  As the Board concludes that severance was not appropriate on substantive grounds, any error in following severance procedure is moot. 

Service connection will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d). Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, [38 C.F.R.] § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as [38 C.F.R.] § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").

The same standards apply in a determination of clear and unmistakable error in a prior decision and a determination as to whether a decision granting service connection was the product of clear and unmistakable error for the purpose of severing service connection; however, for the latter case, the reviewable evidence is not limited to that which was before the RO at the time of the challenged rating decision.  See Daniels v. Gober, 10 Vet. App. 474 (1997).  In fact, VA regulations provide that a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105 (d).  The severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488.

In this case, in a November 2012 rating decision, the Veteran was granted entitlement to service connection for PTSD with bipolar disorder and assigned a 70 percent evaluation, effective June 29, 2012.  This decision was based largely on the findings of a September 2012 VA examination, at which the examining psychologist diagnosed the Veteran with PTSD and bipolar disorder.  The examiner stated that the Veteran's stressor was witnessing a colleague die in service, and that this event was adequate to support a diagnosis of PTSD.  He noted that while the Veteran's manic episodes were specific to bipolar disorder, his other symptoms overlapped.  The Veteran's stressor event was found to be adequately verified in a September 2012 PTSD Stressor Verification Review Memorandum, based on documentation received from the Joint Services Records Research Center.

After submitting a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, the Veteran attended a new VA psychiatric examination in May 2013.  The examining psychologist diagnosed the Veteran with bipolar disorder and cocaine dependence in early full remission.  The examiner found that the Veteran had no exposure to a traumatic event and did not meet the criteria for a diagnosis of PTSD.  The examiner gave the Veteran a Symptom Validity Test for PTSD and found that the Veteran scored very high, indicating "a very high likelihood that the Veteran was trying to feign PTSD."  The examiner discussed the Veteran's questionable credibility, and concluded that he "found abundant evidence" that led him "to seriously doubt the veracity of the Veteran's claim that he suffers from PTSD.  To put it bluntly, in my professional opinion, his claim suffers from an extreme lack of credibility; I do not believe it for a minute."  He further wrote that the Veteran did not have a service-related mental disorder, as his current mental disability was caused by three decades of substance abuse and bipolar disorder.  The examiner also discussed in great detail the failings of the September 2012 examination report, attacking that examiner's findings and arguing that the September 2012 examiner did not properly review the Veteran's claims file.

On the basis of that examination, in June 2013 the Veteran was notified that it was proposed that his service connection for PTSD with bipolar disorder be severed.  In a March 2014 rating decision, service connection for PTSD with bipolar disorder was severed, effective June 1, 2014.

The Board acknowledges the highly probative nature of the May 2013 VA examination and the many significant and valid criticisms it raises regarding the September 2012 VA examination, but this does not render the original decision made in November 2012 clearly erroneous.  See 38 C.F.R. § 3.105 (d).  A mere finding that a prior adjudication improperly weighed or evaluated the evidence of record is never a basis for a finding of clear and unmistakable error.  See Fugo, 6 Vet. App. at 43.  In this case, the RO essentially revised its finding regarding whether the September 2012 VA examination report constituted probative medical evidence adequate to support a grant of service connection for PTSD, finding instead that the May 2013 VA examination report was far more probative than the previous, September 2012 VA medical opinion.  This is essentially a re-weighing of the evidence.  It does not, however, establish that the Veteran's September 2012 diagnosis was clearly and unmistakably erroneous.  While VA regulations do allow for severance of service connection when the diagnosis on which service connection was predicated was clearly erroneous, such a correction must be one on which reasonable minds could not differ, and that does not appear to be the case here.  

While the September 2012 VA examiner may not have provided as comprehensive a rationale or review of the medical history as the May 2013 VA examiner, there is no evidence to indicate that the examination is not accurate and entitled to some probative weight.  It was conducted by a qualified psychologist who performed an in-person examination of the Veteran and indicated that he reviewed the claims file and VA treatment records.  That examiner came to the conclusion that the Veteran did have a diagnosis of PTSD which was based on an adequate, verified in-service stressor.  The examiner was not able to differentiate all of the Veteran's symptoms from his diagnosed bipolar disorder, and as a result, the Veteran was granted entitlement to service connection for both PTSD and bipolar disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Furthermore, the Veteran has also been diagnosed with PTSD by some of his regular treating VA medical professionals.  In September 2006, the Veteran underwent a mental health intake, and he reported having anger outbursts, homicidal ideations, guilt, nightmares, and vigilance.  He reported witnessing a girl killed in a car accident which reminded him of previously seeing a peer choking to death.  He was diagnosed with bipolar disorder, rule out PTSD.  In July 2015, the Veteran was evaluated and diagnosed with PTSD and alcohol/cocaine disorder in remission.  A November 2015 health consultation found that the Veteran had "considerable PTSD symptoms" which were treated with psychotropic medication.  He was diagnosed with PTSD.  The Veteran has been attending PTSD therapy classes and receiving individual treatment sessions, which usually show the Veteran's diagnoses as PTSD, bipolar disorder, and alcohol/cocaine dependence in remission.  These additional diagnoses show that while the May 2013 VA examiner may strongly believe that the Veteran does not have PTSD, reasonable minds clearly can differ regarding the appropriate diagnosis for the Veteran's psychiatric condition.

Ultimately, the Board finds that there is no evidence of clear and unmistakable error in the November 2012 rating decision nor does the evidence establish that the Veteran's diagnosis of PTSD was clearly erroneous.  In the absence of such clear and unmistakable error, the Board concludes that the high burden for severance of service connection has not been met, and service connection for PTSD with bipolar disorder must be restored.

In reaching this decision the Board offers no opinion as to the rating which should be assigned PTSD with bipolar disorder.


ORDER

Severance of service connection for PTSD with bipolar disorder was not proper, and restoration of service connection is granted.

REMAND

The Veteran contends that due to his PTSD with bipolar disorder, he is unable to maintain gainful employment.  As service connection for this disability has now been restored, this issue must be properly developed prior to further adjudication.

It is unclear when the Veteran last worked and whether his current work constitutes gainful employment.  In September 2013, the Veteran told his treating medical provider that he was currently working for General Electric; however at the June 2013 VA examination, the Veteran stated that he last held a job 10 to 15 years ago, working as a machine operator.  The Veteran testified in January 2016 that he was currently working at the VA homeless shelter where he resided, although he did not state whether this work was full-time or paid.  The Veteran should be asked to provide more recent and accurate information regarding his occupational history and current income sources to determine whether he is, or has been engaged in substantially gainful employment.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (Substantially gainful employment is "one that provides annual income that exceeds the poverty threshold for one person.").

The Veteran has indicated that he currently receives regular psychiatric treatment at the Asheville VA Medical Center.  The record current contains Asheville VA Medical Center treatment records dated up to June 2013 and from July 2015 to November 2015, as well as records from the Fayetteville VA Medical Center from September 2006 to February 2009 and from the Raleigh Community Based Outpatient Clinic, part of the Durham VA Medical Center, from September 2008 to January 2009.  All treatment more recent records from these facilities should be obtained and associated with the claims file.

After all records have been obtained, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected psychiatric disorder and its impact on his occupational functioning.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send to the Veteran and his representative a letter requesting that he provide additional information regarding his current employment status, to include information regarding his employment at General Electric and VA.  Request that the Veteran complete a new, updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, if necessary. 

2. Obtain all outstanding, pertinent treatment records from the Asheville VA Medical Center since June 2013 and from the Fayetteville VA Medical Center and the Durham VA Medical Center, including the Raleigh Community Based Outpatient Clinic, since June 2012.  All records received should be associated with the claims file.  

If the AOJ cannot locate any Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for an appropriate VA examination with a psychiatrist or psychologist to determine the severity of the Veteran's PTSD and bipolar disorder alone and their effect on his employability.  The examiner must be provided access to the Veteran's files in Virtual VA and VBMS and must specify in the report that all Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  A complete rationale for any opinions expressed must be provided.  The examiner is asked to address the following questions:

a) What is the current severity of the Veteran's service-connected PTSD with bipolar disorder?  Does the Veteran have a separate diagnosis other than PTSD with bipolar disorder?  The Board notes that the Veteran has previously been diagnosed with alcohol/cocaine dependence.  If another diagnosis is found, is it possible to separate the effects of his service-connected psychiatric disorder from any non-service connected disorder?  If another diagnosis is found, please explain which symptoms are attributable to which diagnosis.  If the symptoms cannot be differentiated the examiner must so state and explain why they cannot be differentiated.

b) Please review the Veteran's medical history and lay statements, and describe the impact of his PTSD with bipolar disorder alone on his occupational and social functioning, including their impact on his activities of daily living and ability to obtain and maintain employment.  

4. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5. The AOJ must ensure that the medical examination report complies with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented his/her consideration of any records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6. Thereafter, the AOJ must readjudicate the issue.  If the benefit sought is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


